ITEMID: 001-100885
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF CECHOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki
TEXT: 4. The applicant was born in 1967 and lives in Košice.
5. On 13 January 2000 the applicant's former husband lodged an action against the applicant for distribution of matrimonial property.
6. On 10 June 2004 the Constitutional Court found that the Košice II District Court had violated the applicant's right to a hearing within a reasonable time. It awarded the applicant the equivalent of 876 euros (at that time) as just satisfaction in respect of non-pecuniary damage, ordered the District Court to proceed and to reimburse the applicant's legal costs.
7. On 15 March 2006 it rejected the applicant's fresh complaint about the length of these proceedings as being manifestly ill-founded.
8. On 8 December 2009 the District Court delivered a judgment in the case. The applicant appealed and the proceedings are still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
